Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previous rejection is dropped due to arguments.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 
Double Patenting
Claims 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16606826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘826 has all the limitations and additional limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revukas et al (US 3354189 A1).  The examiner notes the method of making an additive does not further limit a composition claim.
Revukas teaches a lubricant composition (column 1 lines 30-40).  The lubricant contains 0.1 to 3% (column 8 lines 10-15 for amount) of a pyrophosphate.
The pyrophosphate is sulfur free with 100% of its phosphorous atoms in a pyrophosphate structure. See column 1 lines 50-70 for Markush structure.  The R groups may be secondary alkyl groups and have 6-22 carbon atoms.  For specific examples of the R groups see column 2 lines 30-45 and for general description see column 2 lines 1-28.
This can be an amine salt, see column 5 lines 45 to column 6 lines 45.  The hydrocarbyl portion be contain 2-ethylhexyl, see column 5 lines 70-75.
The compound is made from the reaction of phosphorous pentoxide and a secondary alcohol.  See example 1 column 8 and column 2 lines 46-70.
The reaction is conducted at a temperature of 10-120C, see column 3 lines 5-15.  The ratio of pentaoxide to alcohol is about 1:2.  See column 2 lines 46-70.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The lubricant can contain synthetic base oils and known additives in the art.  See column 8 lines 10-30.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revukas et al (US 3354189 A1) and Knapton et al (US 2013/0252864 A1).
Regarding claims 15-20, to see what Revukas teaches please see the rejection above.  Revukas does not specifically state that the type of base oil which is PAO or additives the lubricant composition contains.  Revukas does teach the use of synthetic base oils and conventional additives known in the art.
Knapton teaches a lubricant composition (abstract) used in a manual transmission (p 2) that contains:
A. Base oil which can be a PAO with a KV at 100C of 2-8, see p 36.
B.  An amine phosphate salt additive matching the Markush structure of claim 2.  See p 25.  This is not used in the amount required by the claimed range of claim 1.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
C.  An overbased alkaline earth metal detergent, see p 56. This is used in the amount of 0.1 to 15% of the composition.  As such the amount of metal contributed 
D.  Other additives including dimercaptodiazole (p 46-47) and a polymeric VI modifier (p 57) used in the amount of 1-10% of the composition and sulfur based pressure agent (p 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base oil and additives of Knapton in the invention of Revukas.  Revukas calls for use of these additives and synthetic base oils.  In addition the base oil and additives make for an effective and complete lubricant composition.  
Allowable Subject Matter
Claims 2-3 and 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Markush structure of claims 2-3 and the amine salt portion alkyl groups found in these claims is not found in these prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771